Citation Nr: 1202527	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paraplegia with loss of use of both lower extremities, claimed as secondary to service-connected postoperative Osteochondritis Dissecans, both knees.

2.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nurse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to March 1977.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) (which denied service connection for paraplegia) and by a September 2008 rating decision by the VARO in Montgomery, Alabama (which denied entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  An August 2010 rating decision found clear and mistakable error in the September 2008 rating decision and continued entitlement to adaptive equipment only, which had been previously granted in a July 2001 rating decision.)  The case is in the jurisdiction of the Montgomery, Alabama RO.  In October 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing additional evidence was submitted with a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the Veteran's October 2011 videoconference hearing, it was noted that the medical evidence in the record appears incomplete.  The record reflects that the Veteran was afforded a VA joints examination in July 2010; the copy of the examination report associated with the claims file is 1 1/2 pages in length, shows a diagnosis of osteoarthritis of both knees, and includes the statement that the examiner was "unable to render an opinion as to the cause of the patient's inability to move his other joints"  At the hearing, the Veteran testified that in his possession (held in his hand as seen on video) a copy of a report of the same examination which was 7 pages long showed a another diagnosis of paraplegia and included an opinion regarding its etiology.  [It was suggested to the Veteran that his copy may have been of another examination; he insisted that it was not.]  If he is correct in his assertions at the hearing, the evidence in the claims file would appear to be incomplete; consequently, this matter must be resolved.  Furthermore, at the October 2011 hearing, the Veteran testified that he receives VA treatment and had [apparently recently] seen a neurologist.  As VA treatment records are constructively of record; and may contain pertinent information, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Notably, a review of the claims file found that a December 1997 private medical statement notes the Veteran was "wheelchair bound from severe crippling DJD (degenerative joint disease) in both knees" and an August 1998 statement from a VA physician noted that the Veteran had severe DJD in both knees such that he wore a brace, could not bear weight or ambulate, and used a wheelchair.  A January 2007 VA joints examination report lists a diagnosis of paraplegia, most likely secondary to degenerative disc disease of the lumbar spine; there is no explanation of rationale.  

Regarding the opinions provided in the January 2007 and July 2010 (the 1 1/2 page report already associated with the claims file) VA examination reports; the United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without a rationale is inadequate.  The Court has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  However, it must be clear from some combination of the examiner's opinion and the analysis of the record that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The issue of entitlement to financial assistance in the purchase of an automobile and adaptive equipment is inextricably intertwined with the claim of service connection for paraplegia with loss of use of both lower extremities; thus, consideration of this matter must be deferred pending resolution of the paraplegia with loss of use of both lower extremities claim.

The case is REMANDED for the following:

1. The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his spine and lower extremities since November 2005 (the date of his claim for financial assistance in the purchase of an automobile and adaptive equipment) and to provide any releases necessary for VA to secure records of any such private treatment.  He should also be asked to submit for the record a copy of the 7 page report of the July 2010 VA examination he displayed at the videoconference hearing.  

2. When the above is completed, the RO should compare the Veteran's submission of his 7 page copy of the July 2010 VA examination report with the report that is now in the file (resolving conclusively any inconsistencies).  The RO should then secure for the record copies of complete clinical records from all providers identified by the Veteran, to specifically include updated records of all VA evaluation or treatment he has received for his spine and lower extremities (including the reported evaluation by a neurologist).  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.

3. If the development sought above leaves unresolved (or raises new questions regarding) either (a) whether the Veteran has paraplegia (with loss of use) of both lower extremities or the etiology of the paraplegia (whether it is secondary to a service connected disability); the RO should arrange for another VA orthopedic examination of the Veteran to address such question(s).  

4. The RO should then re-adjudicate these claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


